MEMORANDUM**
Darrell D. Smith and two other Oregon residents appeal pro se the district court’s order dismissing their 42 U.S.C. § 1983 action on Eleventh Amendment immunity grounds. We review de novo a dismissal under the Eleventh Amendment, Price v. Akaka, 928 F.2d 824, 827 (9th Cir.1990). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Appellants contend that the State of Oregon did not validly adopt ballot measure 362-363, approved by voters on November 8, 1910, and therefore the measure is not properly part of the Oregon Constitution. The district court properly dismissed this action under the Eleventh Amendment, because the State of Oregon has not consented to suit. See Quillin v. Oregon, 127 F.3d 1136, 1138 (9th Cir.1997) (per curiam); Oregon Short Line R.R. Co. v. Dep’t of Revenue Oregon, 139 F.3d 1259, 1263 (9th Cir.1998) (holding Eleventh Amendment bars suits against state by its own citizens).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.